Mr. Justice Hutchison
delivered the opinion of the Court..
José Pagán was convicted of carrying a revolver and says that the information does not state an offense in that it does not specify how the weapon was carried, that the District: *277Court of Aguadilla was without jurisdiction because the information does not show with sufficient certainty where the offense was committed, and that the district court erred in weighing the evidence. The information should have been more specific but the failure to point out whether the weapon was carried by defendant on his person or otherwise was not a failure to state an offense. The objection comes too late when raised for the first time on appeal.
The information charges that defendant was carrying a revolver “in the municipal district of Aguadilla, which forms a part of the judicial district of Aguadilla.” Aside from the fact that the municipal district of Aguadilla is alleged to' be a part of the judicial district of Aguadilla, it is a matter of judicial knowledge that both the Municipality of Aguadilla and the municipal judicial district of Aguadilla are in fact within the territorial jurisdiction of the District Court of Aguadilla. Here again the information should have been more specific, but here also the failure to specify with greater particularity the place where the offense was committed, does not amount to a failure to state the necessary jurisdictional facts.
A careful examination of the stenographic record, in the light of the brief for appellant, does not disclose any reversible error in the weighing of the evidence.
The judgment appealed from must be affirmed.